Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 1/14/2022 have been considered.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant’s arguments, see page 10, paragraph 3 of the Remarks, filed 1/14/2022, with respect to claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 1/14/2022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for providing two-channel-based high-availability in a node cluster, the method comprising:
“determining, by the local control plane, whether a bidirectional forwarding detection (BFD) control packet has been received from the underlay control channel;
in response to determining that the BFD control packet has been received from the underlay control channel:

updating the first state with the first diagnostic code;
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating the switchover of services configured on the second node” in combination with other recited elements in claim 1.

The present application also relates to one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to provide two-channel-based high-availability in a node cluster, and to perform:
“determining, by the local control plane, whether a bidirectional forwarding detection (BFD) control packet has been received from the underlay control channel;
in response to determining that the BFD control packet has been received from the underlay control channel:
parsing, by the local control plane, the BFD control packet to extract a first diagnostic code; and
updating the first state with the first diagnostic code; 
determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and 


The present application also relates to a local control plane implemented in a host computer and configured to provide two-channel-based high availability in a node cluster, the local control plane comprising: 
“determining, by the local control plane, whether a bidirectional forwarding detection (BFD) control packet has been received from the underlay control channel; 
in response to determining that the BFD control packet has been received from the underlay control channel: 
parsing, by the local control plane, the BFD control packet to extract a first diagnostic code; and 
updating the first state with the first diagnostic code; determining whether both the first state and the second state indicate a need for a switchover of services configured on a second node; and 
in response to determining that both the first state and the second state indicate the need for the switchover of services configured on the second node, initiating the switchover of services configured on the second node” in combination with other recited elements in claim 15.

The closest prior art, Sanguineti et al. (US Publication 2012/0155283 A1), teaches interworking exchange in which Bidirectional Forwarding Detection BFD state machine may propagate its UP state and DOWN state via a BFD control packet to an interworking function. 
A second prior art, Zhang et al. (US Publication 2008/0212483 A1), teaches sending Bidirectional Forwarding Detection BFD control packet from one of the two nodes to the other periodically such that of one node has not received the BFD control packet sent from the other node within an agreed period of time, there is a failure on the link between the two nodes.  Zhang also teaches that a first network device at one end would detect the state of one or more links of a second network device at the other end, the state of one or more links of the second network device is bound to the reliability detection mechanism session.  Zhang further teaches the network device obtains the link state information of the network device at the peer end through parsing the BFD session.
However, Sanguineti and Zhang, either when taken individually or in combination, fail to anticipate or make obvious the aforementioned features of the base claims above, which renders the claims of the instant application allowable.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471